EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Kulbaski on 23 August 2022.
The application has been amended as follows: 

1. (Currently Amended) An exhaust device for use with a vehicle for travel on uneven terrains, comprising:
an air blower; and
an exhaust pipe through which exhaust gas generated in a prime mover passes,
the exhaust pipe includes an upstream pipe, a downstream pipe, and a joint movably joining the upstream pipe to the downstream pipe,
the air blower being disposed to deliver to an exterior of 

3. (Currently Amended) The exhaust device according to claim 1, wherein:
the air blower comprises a rotary blower rotationally driven by power of the prime mover, and delivers to an exterior of 

9. (Currently Amended) A vehicle for travel on uneven terrains, comprising an exhaust device, the exhaust device comprising:
an air blower; and
an exhaust pipe through which exhaust gas generated in a prime mover is directed out of the vehicle,
the exhaust pipe comprising an upstream pipe, a downstream pipe, and a joint movably joining the upstream pipe to the downstream pipe,
the air blower being disposed to deliver to an exterior of 

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
Regarding claims 1 and 9, the combinations including the air blower being disposed to deliver cooling air at least to an exterior of the joint in the inventions as claimed are neither disclosed nor rendered obvious by the prior art.  The closest prior art is Takenaka et al. (US 2004/0129482 A1; hereinafter Takenaka) and Societe Anoyme Automobiles Citroen (FR 2,357,732 A using machine translation; hereinafter Societe).  Takenaka discloses the air blower [253, 254] blowing cooling air toward the joint (see connection between first and second exhaust pipes [241, 242] and collecting pipe [243]) (see paragraph 6 of Non-Final Rejection mailed 26 May 2022) but neither discloses nor renders obvious the air blower being disposed to deliver cooling air at least to an exterior of the joint.  Societe discloses an exhaust device [2] for use with a vehicle for travel on uneven terrains, comprising: an air blower [6]; and an exhaust pipe ([20] and pipe connected upstream of anti-pollution thermal reactor [2])  through which exhaust gas generated in a prime mover [M] passes, the exhaust pipe includes an upstream pipe [20], a downstream pipe (pipe connected upstream of anti-pollution thermal reactor [2]), and a joint [1] movably joining the upstream pipe [20] to the downstream pipe (pipe connected upstream of anti-pollution thermal reactor [2]), the air blower [6] being disposed to deliver cooling air at least to an interior of the joint [1] (Description and Figures 1-4).  Societe discloses the air blower delivering cooling air to an interior of the joint and neither discloses nor renders obvious the air blower being disposed to deliver cooling air at least to an exterior of the joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/           Primary Examiner, Art Unit 3746